Judge Cozort
dissenting.
I dissent because I find no error in the trial court’s rulings on both issues addressed in the majority opinion.
First, I find the trial court did not err in failing to instruct on joint and concurring negligence. This case is distinguishable from Tillman v. Bellamy, 242 N.C. 201, 87 S.E.2d 253 (1955), relied on by the majority. In Tillman, the negligence of the plaintiff’s driver was “put in issue in defendant’s pleading and in the evidence which was offered pursuant thereto.” Id. at 205, 87 S.E.2d at 255. The pleadings of defendant below raise no such issue, and it would have been error to instruct on an issue not raised by the pleading and the evidence.
Second, I do not find the evidence concerning the liquor bottles, even if error, was so prejudicial that a new trial is required.
I vote no error.